Citation Nr: 0926149	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus, left 
foot.

2.  Entitlement to service connection for pes planus and 
hallux valgus, right foot, status-post bunionectomy


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 13, 2009.  A copy 
of the hearing transcript has been reviewed and has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's claims file 
has been rebuilt and that the original service treatment 
records (STRs) which apparently were initially in the 
original claims file are now missing.  Several unsuccessful 
attempts have been made to obtain the STRs, including any 
available copies.  The rebuilt claims file shows that in 
December 2003, the AOJ denied service connection for pes 
planus of the right foot, finding that it existed prior to 
service.  From the rebuilt claims file, it appears that the 
Veteran did not appeal this adverse determination.  In 
November 2008, the agency of original jurisdiction (AOJ) 
obtained pertinent service hospitalization records from 
Blanchfield Army Community Hospital, Fort Campbell, KY.  
Although it appears that the December 2003 decision, denying 
service connection for pes planus of the right foot, is 
final, 38 C.F.R. § 3.156(c), requires that the Board 
reconsider the claim, based on the newly received service 
hospitalization records, notwithstanding 38 C.F.R. § 156(a).  
As such, the Board will reconsider the claim of service 
connection for pes planus of the right foot as if there was 
no final adverse decision.

The Veteran claims that she has bilateral pes planus and 
right hallux valgus due to service.  With respect to pes 
planus of the right foot, the AOJ has determined that the 
STRs show that this condition existed prior to service.  The 
Board notes that the AOJ did not point to a specific STR 
which demonstrated this and there was no finding in any of 
the service hospitalization reports that the Veteran entered 
service with pes planus of the right foot.  The Board does, 
however, note that the Veteran was issued arch supports in 
relation to treatment for right hallux valgus (See June 1991 
hospitalization report).  The question in this case is 
whether there is any objective evidence showing that the 
Veteran has right pes planus which pre-existed service, and 
if so, whether it increased in severity beyond the natural 
progress.  If there is no objective medical evidence showing 
that the Veteran had pes planus of the right foot which pre-
existed service, the question as to whether the Veteran has 
pes planus of the right foot which is due to service, 
including any service related activities is raised.  In this 
regard, the Veteran has asserted that she has right and left 
pes planus due to walking, running, marching and prolonged 
standing in service.  A July 1991 operative report shows that 
the Veteran complained of a constant dull achy pain and 
swelling along the inside of her right foot and that it was 
aggravated with weight bearing activities such as running, 
marching and prolonged standing.  

The facts in the instant case raise several medical questions 
concerning the claim of service connection for right and left 
pes planus.  It must be determined whether any current right 
and/or left pes planus is etiologically related to service, 
including any activities of service.  As such, the veteran 
must be scheduled for a VA examination, to include a medical 
opinion.

With respect to the claim of service connection for right 
hallux valgus, a July 1991 service operative record clearly 
shows that the Veteran gave a history in service of 
undergoing bilateral surgery for juvenile bunion deformities 
at age 14.  The Board finds that the Veteran's statement made 
to a surgeon prior to surgery is credible and may be deemed 
to represent clear and unmistakable evidence demonstrating 
that she had previous surgery to correct right hallux valgus.  
In that case, the question becomes whether the condition was 
aggravated by service, as opposed to whether it was incurred 
in service.  In this regard, the Veteran claims that running, 
standing and marching in service aggravated the right hallux 
valgus.  Given the foregoing, a medical opinion is needed to 
determine whether right hallux valgus was either incurred in 
or aggravated by service beyond the natural progress.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of any pes planus of 
the right and/or left foot and right 
hallux valgus.  All indicated studies 
should be performed.  The examiner, after 
fully evaluating the Veteran, should 
provide opinions on the following: 

a)  State whether the Veteran currently 
has pes planus of the left foot.  If so, 
whether it is due to service, including 
activities such as running, marching, and 
or prolonged standing.  

b) State whether the Veteran has pes 
planus of the right foot.  If the 
condition is found, state whether there 
is any medical or objective evidence 
showing that such condition existed prior 
to service.  If it is found that pes 
planus of the right foot existed prior to 
service, identify the objective evidence 
and medical principles relied upon to 
conclude this; and state whether any 
incident of service aggravated 
(permanently increased in severity) the 
condition beyond the natural progress.  
If it is found that pes planus of the 
right foot did not pre-exist service, 
state whether it is due to service, 
including activities such as running, 
marching, and or prolong standing.  

c) State whether there is evidence 
showing that Veteran's right hallux 
valgus pre-existed service.  The examiner 
should note the veteran's history of 
corrected right hallux valgus surgery.  
If it is found that the veteran had right 
hallux valgus prior to service, the 
examiner should state whether the 
condition was aggravated (permanently 
increased in severity) during service 
beyond the natural progress.  In this 
regard, state the impact of the Veteran's 
service activities such as running, 
marching, and or prolong standing had on 
the Veteran's pre-existing right hallux 
valgus.  

If hallux valgus did not pre-exist 
service, state whether the condition was 
incurred in service due to activities 
such as running, marching, prolonged 
standing or any other service-related 
activities.  

The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should give a complete rationale 
for all opinions given.  The opinions 
should be based on sound medical 
principles.

2.  After the foregoing, the RO should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




